Citation Nr: 1518057	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  04-31 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from April 1966 to April 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA), following the timely filing of a substantive appeal in September 2004.  


FINDING OF FACT

The 10 percent evaluation assigned for the Veteran's service-connected tinnitus is the maximum schedular rating authorized, and the Veteran has not identified any disability factor due to tinnitus which is not encompassed in the schedular evaluation.  


CONCLUSION OF LAW

No criterion for a schedular evaluation in excess of 10 percent for tinnitus is met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2014); Smith v Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In 1998, the Veteran sought service connection for tinnitus.  The Veteran described his tinnitus as a "bell" ringing in both ears.  On VA examination conducted in December 1998, the Veteran reported bilateral constant tinnitus, heard as a ringing.  He reported that the tinnitus kept him awake and interfered with his ability to concentrate.  A 10 percent rating was assigned from July 1998.  

In November 2001, the Veteran sought a 10 percent evaluation for each ear for his tinnitus, since he experienced tinnitus in both ears.  The criteria for evaluating the severity of tinnitus were specified at 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  In May 2003, the Veteran was notified that no provision of law allowed VA to grant separate disability evaluations for tinnitus in each ear, citing a revision to the governing regulation published in the Federal Register on May 14, 2003 (effective June 13, 2003).  In his November 2003 notice of disagreement (NOD), and timely September 2004 substantive appeal, the Veteran argued that, since his claim for a schedular rating in excess of 10 percent for tinnitus was submitted prior to the revision of DC 6260, he was entitled to consideration under the more favorable version in effect prior to the revision.  

The Board agrees with the Veteran's contention that his claim for a rating in excess of 10 percent for tinnitus was pending before the June 2003 effective date of the revision of DC 6260.  68 Fed. Reg. 25822 -25823 (May 14, 2003).  The Board also agrees with the Veteran's contention that, when two rating criteria are potentially applicable, the Veteran is entitled to application of the criteria most favorable to his claim.  The Board must, therefore, consider whether the Veteran is entitled to a rating in excess of 10 percent for tinnitus under both the current and the former regulations.  

The Veteran argues, in essence, that DC 6260, as in effect prior to June 13, 2003, should be interpreted to allow separate 10 percent ratings for tinnitus in each ear.  VA's Office of General Counsel addressed this question, and determined that although the revision to DC 6260 was more specifically stated, it did not change the regulatory criteria, but, rather, was a more specific restatement of the regulation as already in effect.  See VAOPGCPREC 2-2003.  The Board is bound by precedential opinions of the Office of General Counsel.  38 U.S.C.A. § 7104(c); 38 C.F.R. §19.5. 

In 2005, the Court of Appeals for Veterans Claims (Court) determined that DC 6260 should be interpreted as allowing a 10 percent evaluation for each ear, as the Veteran argues.  VA then appealed the Court's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  The Federal Circuit reversed the Court's decision in Smith, and affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  This interpretation of the regulation governing the evaluation of tinnitus is wholly unfavorable to the Veteran's claim, since the Federal Circuit determined that both the former and current schedular rating criteria allow a maximum 10 percent rating for tinnitus.  Therefore, the Veteran's claim for separate 10 percent ratings for each ear for his service-connected tinnitus on a schedular basis must be denied under both the new and old versions of the regulation.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

In exceptional cases, an extraschedular rating, that is, a rating based on disability factors not considered in the rating schedule, may be provided.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule is inadequate to evaluate a claimant's disability picture, and the disability picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the Board or the RO must refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board has also considered whether Remand is required for review of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The evidence does not show that the Veteran's service-connected tinnitus interfered with his employment, prior to his retirement in 1992, or his current activities of daily living, although the Veteran reports some difficulty with concentration as a result of the sound (ringing) in his ears.  The Veteran has not been hospitalized for tinnitus.  The Veteran reports ringing in both ears, but the decision in Smith makes it clear that that symptom is encompassed in the schedular rating.  Therefore, referral of the appeal to the Director of the Compensation and Pension Service for consideration of assignment of an extraschedular rating in excess of 10 percent for the Veteran's service-connected tinnitus is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

The law and the evidence preponderate against the claim for an evaluation for a rating in excess of 10 percent for tinnitus.  The appeal must be denied.  

ORDER

The appeal for a schedular evaluation in excess of 10 percent for tinnitus is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


